UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 09-6132


EDWARD LEE MOSES,

                   Plaintiff - Appellant,

             v.

M. BLOCHER;       MICHAEL   HARDEE;   HUGH   MARTIN,   JR.;   HATTIE   B.
PIMPONG,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:07-ct-03070-D)


Submitted:    May 21, 2009                         Decided:     May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Lee Moses, Appellant Pro Se. Oliver Gray Wheeler, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward Lee Moses appeals the district court’s order

and    judgment     granting   the   Appellees’     motion      to   dismiss   and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed     the   record    and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See Moses v. Blocher, No. 5:07-ct-03070-D (E.D.N.C. Jan.

16, 2009).      We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented    in    the    materials

before    the   court   and    argument     would   not   aid   the    decisional

process.

                                                                         AFFIRMED




                                       2